I concur in the holding that liability appears, but I cannot concur in the requirement of a remittitur. In this case exemplary or punitive damages were claimed by the plaintiffs and allowed, at least as to Mrs. Folger, by the jury. There was undoubtedly abundant evidence in this case to sustain the allowance of such exemplary damages which the holding of the majority impliedly admits. The amount of such damages was in this case as in other cases of this nature, peculiarly a jury question, and under this evidence I do not think this Court would be justified in disturbing the verdict as rendered. The judgment should, in my opinion, be affirmed in toto.